Bell, Chief Judge.
Defendant was convicted of two counts alleging the sale of marijuana in violation of the Georgia Controlled Substances Act. Held:
Defendant’s sole enumeration is that the trial court erred in not charging on the defense of alibi. There was no *644error. A charge on alibi is authorized only when the evidence reasonably excludes the possibility of the defendant’s presence at the time of the commission of the offense. Code § 38-122. Here, the evidence of the state showed that one of the sales took place in or near a gasoline station and the other sale took place at an apartment. Defendant when testifying in his own behalf did not deny his presence at the scene of these crimes at the time the state’s evidence showed they were committed. His testimony was the only evidence offered. As the evidence fails to reasonably exclude the possibility of presence at the scene during commission of either of the crimes, a charge on alibi was not warranted. Cain v. State, 144 Ga. App. 249, 251 (6) (240 SE2d 750).
Submitted September 20, 1978
Decided October 18, 1978.
William E. Glisson, for appellant.
Charles A. Pannell, Jr., District Attorney, Bruce Hinshelwood, Stephen A. Williams, Assistant District Attorneys, for appellee.

Judgment affirmed.


Shulmán and Birdsong, JJ., concur.